--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9

 

FIRST AMENDMENT TO INTELLECTUAL PROPERTY AGREEMENT

 

This First Amendment to Intellectual Property Agreement (the “First Amendment”)
is entered into as of October 1, 2012, and amends that certain Intellectual
Property Agreement dated August 10, 2009 (the “Agreement”) by and between OCWEN
FINANCIAL CORPORATION, a Florida corporation (“Ocwen,” or together with its
Affiliates, “Ocwen Group”) and ALTISOURCE SOLUTIONS S.À R.L., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(“Altisource,” or together with its Affiliates, “Altisource Group”).

 



Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in Section 1(b) of
the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Amendment to Section 1, Definitions, subparagraph (b) to the Agreement.
The term “Initial Term,” as defined in Section 1, Definitions, subparagraph (b)
to the Agreement is hereby deleted in its entirety and replaced with the
following:

 

         “Initial Term” means the term of this Agreement that begins on the
Effective Date and ends on August 31, 2020.

 

2.     Amendment to Section 20, Miscellaneous, subparagraph (e) to the
Agreement. The notice address for Altisource specified in Section 20,
Miscellaneous, subparagraph (e) is hereby deleted and replaced with the
following:

 



Altisource Solutions S.à r.l.  291 route d’Arlon  L-1150 Luxembourg  Attn:
Corporate Secretary  Fax No.: 352-2744-9499  With a copy to:
contractmanagement@altisource.com

 

3.     Counterparts. This First Amendment may be signed in counterparts with the
same effect as if both parties had signed one and the same document.

 

4.     Agreement in Full Force and Effect as Amended. The terms and conditions
of this First Amendment shall prevail over any conflicting terms and conditions
in the Agreement. Capitalized terms that are used in this First Amendment not
otherwise defined herein shall have the meanings ascribed to them in the
Separation Agreement or the Agreement. Except as specifically amended or waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 





Page 1 of 2

 



 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 



OCWEN FINANCIAL CORPORATION      By/s/ Ronald M. Faris   Name:   Ronald M. Faris
  Title:     President and Chief Executive Officer      ALTISOURCE SOLUTIONS S.À
R.L.      By/s/ William B. Shepro   Name:   William B. Shepro
  Title:     Manager



 



Page 2 of 2

 